Citation Nr: 1745324	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  16-26 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for myopathy of the right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. N. Quarles, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1950 to October 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In a December 2014 rating decision, the RO granted service connection for myopathy of each individual digit of the right hand separately with non-compensable ratings based on lose of motion (LOM).  The Veteran filed a timely notice of disagreement and filed a timely substantive appeal after the RO issued a statement of the case in May 2016.  In June 2017, the RO reclassified the Veteran's separate noncompensable service-connected ratings for individual digits of the right hand to myopathy of the right hand and granted a 10 percent evaluation effective June 6, 2014.

The June 2017 rating decision awarded a partial grant of the claim for an increased initial evaluation, therefore the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a NOD as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There is no objective evidence that the Veteran's right hand myopathy manifested in LOM of individual digits or ankylosis; the competent evidence of record does show the right hand myopathy manifested in additional functional loss due to muscle weakness, a fact represented by the Veteran's current 10 percent rating.





CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for myopathy of the right hand have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.56, 4.71a (Diagnostic Code 5228), 4.73 (Diagnostic Code 5309) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

II. Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

38 C.F.R. § 4.73, Diagnostic Code (DC) 5309, provides the rating for Muscle Group IX.  This muscle group involves the intrinsic muscles of the hand, including the thenar eminence, the short flexor, opponens, abductor, and adductor of the thumb, hypothenar eminence, the short flexor, opponens, and abductor of the little finger, 4 lumbricales, and 4 dorsal and 3 palmar interossei, and functions to supplement the strong grasping movements of the forearm muscles with delicate manipulative movements.  38 C.F.R. § 4.73, DC 5309.  The Note provides instructions to rate on limitation of motion (LOM), with a minimum rating of 10 percent.  Id.

DCs 5228 and 5229 provide compensable ratings for LOM of individual digits.  DC 5528 assigns a noncompensable disability rating for limitation of motion of the thumb with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent disability evaluation is assigned for a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a maximum schedular 20 percent disability evaluation is assigned for a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers. 

DC 5229 assigns a noncompensable disability evaluation for limitation of motion of the index or long finger with a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by no more than 30 degrees; a maximum schedular 10 percent disability evaluation is assigned where there is limitation of motion of the index or long finger with a gap of one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm with the finger flexed or with extension limited by more than 30 degrees.

III. Analysis

The Veteran was afforded a VA examination Aid and Attendance or Housebound examination in May 2014.  Under "upper extremity strength and coordination findings", the examiner noted the right side had mild or moderate impairment.  The Veteran could not feed himself, had difficulty dressing and undressing, could not bathe himself, and had difficulty grooming himself.  The examiner reported the Veteran had lost strength in his right hand and dexterity over the past years.  He could not hold an item with his right hand or twist off tops.  He needed assistance to open bottles, toothpaste, and tie shoe laces. 

The Veteran was afforded a VA orthopedic examination in October 2014.  The Veteran reported a loss of strength and dexterity in his right hand.  He had difficulty with small objects such as buttons, change and opening bottles and cans.  He had carpal tunnel surgery in 2010 and he felt his carpal tunnel symptoms had resolved.  The Veteran did not report flare-ups, and there was no evidence of LOM or painful motion.  He was able to perform repetitive-use testing without any additional LOM.  Ranges of motion tests were normal.  The examiner found the Veteran did experience functional loss or functional impairment in all digits of the right hand due to weakened movement, excess fatigability, and incoordination, impaired ability to execute skilled movements smoothly.  The Veteran's grip strength was 4/5 and no ankylosis was found in any of the Veteran's right hand digits.  The examiner found no signs of carpal tunnel syndrome in the right upper extremity.  

The Veteran was afforded another VA orthopedic examination in May 2017.  The examiner noted the Veteran had degenerative arthritis of the right hand since approximately 2010.  The Veteran could write checks and drive, but he had difficulty with fine motor skills.  He reported stiffness, but no real pain.  The Veteran's range of motion testing in the right hand was all normal.  There were no objective signs of pain on examination.  The Veteran was able to perform repetitive-use testing and there was no additional functional loss.  The Veteran's grip strength was measured as 4/5.  The examiner determined the Veteran was negative for muscle atrophy and ankylosis of the right hand.  

The Veteran is currently service-connected for myopathy, rated under DC 5309 which provides for a minimum rating of 10 percent based on LOM.  The Veteran's range of motion was normal for all digits of his right hand and he did not experience LOM, however, in determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.

In this case, the Board has reviewed the evidence in its totality.  The medical evidence of record clearly shows the Veteran has no symptoms of LOM in his right hand.  On the other hand, the October 2014 examiner found weakened movement, excess fatigability, and incoordination in all digits of the right hand.  Medical evidence and the Veteran's lay statements show the Veteran's disability interferes with regular activities such as buttoning shirts, tying shoes, and opening bottles.  The overall disability picture is of normal range of motion of the right hand, with certain functional impairments as noted.  Notably, the RO cited to specific functional impairments (decreased strength, trouble with fine motor skills) in its June 2017 rating decision reclassifying the disability and assigning an increased (single) evaluation of 10 percent.  Given the objective lack of pain with movement on examination, as well as the Veteran's ability to perform repetitive-use testing during the May 2017 VA examination, it is the determination of the Board that the assigned 10 percent evaluation fully and adequately contemplates his right hand disability picture.  For these reasons, the claim must be denied.

The Board has also considered a total disability rating based on individual unemployability (TDIU), as a claim for increased compensation can encompass a claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  The Veteran was granted TDIU in April 1976; therefore the issue of TDIU is not before the Board.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to an evaluation in excess of 10 percent for myopathy of the right hand is denied.



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


